Citation Nr: 1026936	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  03-29 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine 
degenerative joint disease with myofascial strain and low back 
pain, currently rated as 20 percent disabling.  

2.  Entitlement to an initial separate evaluation in excess of 10 
percent for radicular nerve root paresthesia over the right 
gluteal area associated with lumbar spine degenerative joint 
disease with myofascial strain.  

3.  Entitlement to a separate evaluation for radiculopathy of the 
left lower extremity associated with lumbar spine degenerative 
joint disease with myofascial strain.  

4.  Entitlement to an increased evaluation for residuals of a 
head injury, currently rated as 10 percent disabling.  

5.  Entitlement to an initial compensable disability evaluation 
for cervical spine myofascial strain, prior to April 18, 2005, 
and entitlement to a rating in excess of 10 percent thereafter 
for cervical strain with degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, A.B. and C.M.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1982.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Milwaukee, Wisconsin, VA 
Regional Office (RO).  

This case has previously come before the Board.  Most recently, 
in February 2010, the matters were remanded for initial agency of 
original jurisdiction (AOJ) consideration of additional evidence 
received from the Veteran.  The case has been returned to the 
Board for further appellate review.  

As noted in the February 2010 remand, in August 2002, the AOJ 
granted service connection for cervical spine strain and a 0 
percent evaluation was assigned under Diagnostic Code 5290.  In 
April 2006, the evaluation for cervical strain was increased to 
10 percent, from April 18, 2005, under Diagnostic Code 5237.  A 
May 2010 rating decision reflects that cervical spine 
degenerative joint disease has been associated with the service-
connected cervical spine disability and is contemplated in the 10 
percent evaluation assigned under Diagnostic Code 5237.  In 
addition, in April 2004, a separate 10 percent rating was 
assigned for radicular nerve root paresthesia over the right 
gluteal area associated with the service-connected lumbar spine 
degenerative joint disease with low back pain and myofascial 
strain, a July 2009 rating decision reflects that degenerative 
joint disease was associated with the service-connected lumbar 
spine disability, and a May 2010 rating decision reflects that it 
is contemplated in the 20 percent evaluation assigned.  The Board 
notes that since the increase and/or separate evaluation assigned 
did not constitute a full grant of the benefits sought, the 
increased rating issues remain in appellate status.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in September 2006.  A transcript of the hearing 
has been associated with the claims file.  

The Board notes that in correspondence received in 
December 2007, the Veteran indicated that he was seeking 
service connection for myasthenia gravis (MG).  In October 
2007, the Board denied reopening the claim of entitlement 
to service connection for MG, and thus, the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
MG is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Initially, the Board notes that VA treatment records, dated from 
February 2010 to April 2010, reference repeat magnetic resonance 
imaging (MRI) of the back was to be accomplished and that the 
Veteran had had recent treatment for back pain at a private 
emergency room.  These records, to include the MRI report, have 
not been associated with the claims file.  
In addition, the Board notes that while a review of the claims 
file is not required, in light of the private treatment records 
associated with the claims file in December 2009, to include an 
October 2009 x-ray examination report of the cervical spine 
reflecting moderate to advanced degenerative disc changes at C5-
6, and November 2009 reports, including x-ray examination reports 
noting that all areas of the spine were in Phase I of decay and 
that early signs of Phase II decay were shown, a computerized 
spinal examination through thermography report showing vertebral 
subluxation and abnormal nervous system function at C1, T8 and T9 
of a moderate to severe degree, and a computerized spinal 
examination through surface electromyography (sEMG) showing high 
levels of muscle tension, an opinion predicated on a full reading 
of the claims file, to include the private reports, is necessary 
in this case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

The Board notes that disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  

During the pendency of the Veteran's appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc syndrome, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. pt. 4).  Later, VA promulgated new regulations for the 
evaluation of the remaining disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for rating 
diseases and injuries of the spine, based largely on limitation 
or loss of motion, as well as other symptoms.  The old and new 
criteria are for consideration.  

The previous version of the rating criteria provided as follows:

Under Diagnostic Code 5292, limitation of motion of the lumbar 
spine is assigned a 10 percent rating for slight limitation of 
motion, a 20 percent rating is assigned for moderate limitation 
of motion, and a maximum schedular rating of 40 percent is 
assigned for severe limitation of motion.

Under Diagnostic Code 5293, when disability from intervertebral 
disc syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order when 
disability is severe, characterized by recurring attacks with 
intermittent relief.  A maximum schedular rating of 60 percent is 
awarded when disability from intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If there 
is lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, a 20 percent evaluation is in order.  A 
maximum schedular rating of 40 percent is awarded when 
lumbosacral strain is severe, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The amended version of the rating criteria provides as follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire thoracolumbar 
spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2) provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); 5243 Intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.  
Finally, a maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

Incomplete and complete paralysis of the sciatic nerve are rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 10 percent 
evaluation is warranted where there is mild incomplete paralysis 
of the sciatic nerve.  A 20 percent evaluation is warranted where 
there is moderate incomplete paralysis of the sciatic nerve.  A 
40 percent evaluation is assigned where there is moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 percent 
evaluation is warranted where there is severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  An 
80 percent evaluation is assigned where there is complete 
paralysis of the sciatic nerve where the foot dangles and drops, 
there is no active movement possible of muscles blow the knee, 
and flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  

Next, the Board notes that the Veteran asserts that the 10 
percent evaluation assigned for residuals of a service-connected 
traumatic brain injury (TBI) does not reflect the degree of 
impairment due to such, and particularly with regard to memory 
deficit.  A November 2009 rating decision notes that the 10 
percent evaluation was assigned under Diagnostic Codes 8045-9304, 
and a May 2010 rating decision shows that the residuals have been 
rated under Diagnostic Codes 8045-8100.  

Diagnostic Code 8045 provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc. will be rated under the Diagnostic Codes 
specifically dealing with such disabilities, with citation of a 
hyphenated diagnostic code (e.g., 8045-8100).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 percent 
for brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2009).  Diagnostic Code 8100 pertains to 
the evaluation of migraine headaches.  

In addition, as reflected in the May 2010 notice in the 
supplemental statement of the case, the protocol for traumatic 
brain injuries (TBI) was revised during the pendency of this 
appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective 
date for these revisions is October 23, 2008.  See 38 C.F.R. § 
4.124, Note (5).  For claims received by VA prior to that 
effective date, a veteran is to be rated under the old criteria 
for any periods prior to October 23, 2008, and under the new 
criteria or the old criteria, whichever are more favorable, for 
any period beginning on October 23, 2008.  

In noting that the claims file was not available for review, the 
March 2010 VA examiner stated that it was not known whether the 
Veteran had had a computed tomography (CT) scan, adding that some 
of the Veteran's history had been obtained from a May 2005 report 
and other remote data.  The assessment entered was TBI, with 
residual findings to include neck pain and tension headaches.  
The Board notes that in regard to some of the relevant 
symptomatology noted, to include memory impairment, cognitive 
problems, mood swings, neurobehavioral symptoms, such as 
irritability and restlessness, social interaction, orientation, 
and visual spatial orientation, the examiner referred to the 
April 2010 mental disorders examination.  The Board notes that 
the AOJ's February 2010 examination request reflects that the 
mental disorders examination was requested for the purpose of 
obtaining an opinion in regard to the etiology of the Veteran's 
alcohol dependence.  

In addition, and while the April 2010 VA psychologist provided an 
opinion to the effect that it is less than likely that the 
Veteran's complaints are secondary solely to the residual effects 
of the service-connected TBI, noting that previous 
neuropsychological and neurological testing had demonstrated 
performance within expected limits and that it was not possible 
to differentiate symptoms presentation due to TBI versus mental 
health diagnoses versus alcohol dependence without resorting to 
speculation or making improbable assumptions, it was noted that 
objective testing on TBI evaluation indicated mild impairment of 
recent memory, as well as deficits in delayed recall with minimal 
benefit from category and multiple choice cuing, and difficulty 
with employment was noted.  In addition to alcohol dependence in 
remission, a diagnosis of schizoaffective disorder was entered.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  As such, the Board 
finds that the March 2010 and April 2010 opinions to be 
inadequate for a determination in regard to the degree of 
impairment due to TBI residuals.  Thus, an opinion should be 
obtained, stated in the positive or negative in the specific 
terms noted in paragraph number 2 below, in regard to the degree 
of residual disability due to the service-connected TBI.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all relevant up-to-
date VA treatment records, to include the 
repeat MRI report noted in the April 2010 VA 
record, and attempt to obtain any relevant 
private treatment records, to include 
emergency room records pertaining to 
treatment for the back in 2010.  All records 
obtained should be associated with the claims 
file.  

2.  Thereafter, the AOJ should return the 
claims file to the 2010 VA examiner(s), if 
available; otherwise, another VA examiner.  
The examiner must note a review of the claims 
file and the examiner's attention should be 
directed to this remand.  The AOJ should 
request that the examiner provide an opinion 
expressed in terms of whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified relevant symptomatology 
is a residual of service-connected TBI, and 
if so, an opinion as to the degree of 
impairment due such.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions provided.

In addition, and based on a review of the 
claims file, the examiner should provide an 
opinion in regard to the degree of impairment 
due to the service-connected lumbar spine 
degenerative joint disease with strain and 
pain, and as well as any associated 
neurologic impairment identified, to include 
the service-connected radicular nerve root 
paresthesia over the right gluteal area.  An 
opinion should also be provided as to the 
degree of impairment due to the service-
connected cervical spine degenerative joint 
disease with strain.  All symptoms related to 
these disabilities should be reported.

The AOJ should request that in rendering the 
requested opinions above, the examiner state 
whether the Veteran's service-connected 
disabilities preclude him from maintaining 
substantially gainful employment.  In 
addition, if any increase in the degree of 
impairment in the service-connected 
disabilities is identified during the 
relevant period, the date of any increase 
should be reported, to the extent possible.  

3.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with this remand 
and review all opinions obtained for 
adequacy.  Any necessary action or further 
development identified should be accomplished 
prior to returning the claims file to the 
Board.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued and the Veteran 
afforded a reasonable opportunity in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

